DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims  1, 10, 16 and 19 are presently amended. 
Claims 2 and 11 are presently cancelled. 
Claims 21-22 are newly added
Claims 1, 3-10 and 12-22 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 9/8/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are persuasive in-part for the reasons set forth below.




Drawings
	First, Applicant argues that “Fig. 1B was objected to because it is in grayscale rather than black and white. A replacement drawing has been submitted herewith to obviate this objection” [Arguments, page 10].
	In response, Applicant’s arguments are considered and are persuasive. Examiner observes the amended drawing overcomes the previous objection.

Claim Objections
	First, Applicant argues that “Claims 16-18 were objected to because of informalities. Claim 16 has been amended to change its dependency to claim 10 thereby obviating these objections” [Arguments, page 10].
	In response, Applicant’s arguments are considered and are persuasive. Examiner observes the amendment overcomes the previous objection.

35 USC § 101 Rejections
	First, Applicant argues that “independent claims 1, 10, and 19 do not recite a method of organizing human activity, but instead recite systems, methods, and non-transitory computer readable media for improvements to flight deck systems. The independent claims, therefore, contain patentable subject matter under prong one of Step 2A” [Arguments, page 11].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that the present invention describes concepts relating to certain methods of organizing human activity. The limitations of the present claims describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, converting a clearance message into sub-tasks for flight crew to execute is considered to set forth steps for managing personal behavior, as well as for following rules or instructions. Thus, the claims are directed to concepts identified as abstract ideas. 
	Regarding the assertion that the present claims represent an improvement to flight deck systems, Examiner respectfully disagrees. Examiner observes that claim 1, for example, only recites the following additional elements – A flight deck system… comprising a controller…; …from one or more onboard avionics systems; …viewing on a display device [Claim 1].
The flight deck system, controller, onboard avionics systems and display device are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
	As such, Examiner remains unpersuaded.

Second, Applicant argues that “claims 1, 10, and 19 recite improvements to a flight deck system that applies novel and non-obvious operations to decrease the workload of a flight crew in a novel and non- obvious manner. This represents an improvement to technology or technical field and not to a method of organizing human behavior” [Arguments, page 11].
	In response, Applicant’s arguments are considered but are not persuasive for the same reasons as stated in response to the above argument. Specifically, Examiner does not consider the claims, when considered in light of the additional elements, to amount to an improvement to flight deck systems. As such, Examiner remains unpersuaded. 

Third, Applicant argues that “claims 1, 10, and 19 apply the alleged judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b). In particular, claims 1 and 10 recite a flight deck system. The use of the particular machine - the novel and non-obvious flight deck system - evidences integration of the alleged judicial exception into a practical application” [Arguments, pages 11-12].
	In response, Applicant’s arguments are considered but are not persuasive. As stated in response to the above arguments, Examiner does not consider the claims, when considered in light of the additional elements, to amount to an improvement to flight deck systems. With respect to the particular machine argument, Examiner considers the generality of controller and onboard avionics systems. Examiner respectfully maintains that these elements are broadly claimed, and are not defined at a level of particularity that could be considered to amount to significantly more than the judicial exception.
	Further still, when considering the function of the machine, Examiner observes that the instructions in the clearance message are grouped as a list of tasks. However, the invention goes on to instruct the flight crew to perform the original set of instructions, rather than the grouped list of tasks. In this regard, Examiner is not able to see the purpose of parsing the instructions and intent of the clearance message. Thus, because of this failure to particularly point out and distinctly claim the subject matter, and further because of the generality of the claimed machine, Examiner considers purpose and processes of the machine to be unclear. As such, Examiner remains unpersuaded.

Fourth, Applicant argues that “Claims 1, 10, and 19 recites specific limitations other than what is well-understood, routine, conventional activity in the field” [Arguments, page 12].
	In response, Applicant’s arguments are considered but are not persuasive. 


35 USC § 102/103 Rejections
	First, Applicant argues that “The office action at pp 27-28 concedes that Kawalkar fails to disclose "preprocess a received clearance message to obtain segmented text…
Although the office action relies on Vali, Vali also fails to disclose: (a) "segment the clearance message into segmented text"; (b) "apply parts of speech (POS) tags to the segmented text from the clearance message"; or (c) "translate the POS tags to an intent of instructions in the clearance message" as recited in claim 1” [Arguments, page 13].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that Vali discloses the above argued limitations. Specifically, Examiner directs the Applicant to the following:
Vali discloses … segment the clearance message into segmented text (Vali, ¶ 70, FIGS. 12-14 depict respective flow charts for implementing features and aspects of various methods disclosed herein. Referring more particularly to FIG. 12, method (400) of interrelating multiple data streams includes providing (402) one or more portions of data from a plurality of asset-related data streams as input text to a natural language processing algorithm. In some examples, the asset-related data streams provided at (402) can come from ASN database 102 or other database sources, and natural language processing algorithm can correspond to natural language processing algorithm 116 of FIG. 1. One or more data entities can be identified at (404) within the asset-related data streams provided at (402). Data entity identification at (404) can be implemented in some examples by natural language processing algorithm 116, such as via name entity recognition operation 120. One or more relationships among the data entities identified at (404) can be identified at (406). Relationship identification at (406) can be implemented in some examples by natural language processing algorithm 116, such as via co-reference resolution operation 122 and/or relationship extraction operation 124 (discloses preprocessing to obtain text segmented by entity));
apply parts of speech (POS) tags to the segmented text from the clearance message (Id., ¶ 37, Relationship extraction operation 124 can identify relationships among different data entities identified via name entity recognition operation 120 and/or co-referenced mentions of data entities identified via co-reference resolution operation 122. Identification of relationships via relationship extraction operation 124 can be facilitated at least in part by part of speech tagging and/or phrase grouping. Part of speech tagging can label input text based on definition and context, while phrase grouping collects tokens and part of speech tags into related groups such as phrases);
translate the POS tags to an intent of instructions in the clearance message (Id., ¶ 40, Relationship rule application 130 corresponds to an algorithm of computer-executed operations that are configured to define relationships between one identified data entity and another. The data entities for which relationships can be defined can correspond to the data entities identified within the natural language processing algorithm 116. For example, relationship rule application 130 can provide a framework for automatically relating alerts to faults or other relevant entries from Post-Flight Report (PFR) data (discloses identifying intent of a message from POS tags). In other examples, configurable processing rules can provide a framework for automatically correlating alerts with MRO data entries. An additional example of relationship tagging rules is illustrated in FIG. 5).
	As such, Examiner remains unpersuaded.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a machine (claims 1-9), a process (claims 10-18) and an article of manufacture (claims 19-20).

Step 2A, Prong 1: Claims 1, 10 and 19 in part, recite the following abstract idea: 
…converting a clearance message into sub-tasks for flight crew to execute during a mission, the flight deck system… configured to: receive a clearance message from a source external to the aerial vehicle; segment the clearance message into segmented text; apply parts of speech (POS) tags to the segmented text from the clearance message; translate the POS tags to an intent of instructions in the clearance message; determine a set of flight-crew executable instructions for performance to meet the intent of the instructions in the clearance message; group the set of instructions as a list of tasks; retrieve aircraft state information… determine context sensitive elements related to the set of instructions in the list of tasks using the retrieved aircraft state information; add the context sensitive elements to the list of tasks; and cause the list of tasks, which includes the set of instructions and the context sensitive elements, to be displayed for flight crew… wherein the flight crew performs the set of instructions [Claim 1],
A method in a flight deck system for converting a clearance message into sub-tasks for flight crew to execute during a mission, the method comprising: receiving a clearance message from a source external to the aerial vehicle; segment the clearance message into segmented text; apply parts of speech (POS) tags to the segmented text from the clearance message; translate the POS tags to an intent of instructions in the clearance message; determining a set of flight-crew executable instructions for performance to meet the intent of the instructions in the clearance message; grouping the set of instructions as a list of tasks; retrieving aircraft state information…; determining context sensitive elements related to the tasks using the retrieved aircraft state information; adding the context sensitive elements to the list of tasks; and causing the list of tasks along with the context sensitive elements to be displayed to the flight crew… wherein the flight crew performs the set of instructions [Claim 10],
…perform a method, the method comprising: receiving the intent of instructions in a clearance message;ATTORNEY DOCKET NO. H213439-US (002.7209US) determining a set of flight-crew executable instructions for performance to meet the intent of the instructions in the clearance message from a source external to the aerial vehicle; segment the clearance message into segmented text; apply parts of speech (POS) tags to the segmented text from the clearance message; translate the POS tags to an intent of instructions in the clearance message; grouping the set of instructions as a list of tasks; retrieving aircraft state information…; determining context sensitive elements related to the tasks using the retrieved aircraft state information; adding the context sensitive elements to the list of tasks; and causing the list of tasks along with the context sensitive elements to be displayed to the flight crew… wherein the flight crew performs the set of instructions [Claim 19].

Dependent claims 3-9, 12-18 and 20-22 recite limitations relative to the independent claims, including, for example: 
…wherein to determine a set of flight- crew executable instructions for performance to meet the intent of the instructions in the clearance message… is configured to retrieve flight crew executable instructions from: … containing one or more of standard operating procedures (SOPs), checklists, and/or an AFM (aircraft flight manual); or a task model that has been trained, based on past actions or preferences of the flight crew, to provide a set of flight-crew executable instructions for performance to meet the intent of the instructions in a clearance message [Claim 3],
…wherein to cause the list of tasks along with the context sensitive elements to be displayed to the flight crew… is further configured to: combine an event trigger with the task when performance of the task is conditioned on occurrence of an event [Claim 4],
…wherein to cause the list of tasks along with the context sensitive elements to be displayed to the flight crew… is further configured to: provide, when a task is to occur at a predetermined time and the time to execute the task has occurred, a selectable link to be displayed to flight crew that is configurable to cause, when selected, the execution of the task [Claim 5],
…wherein to cause the list of tasks along with the context sensitive elements to be displayed to the flight crew… is further configured to: cause to display a checklist and an element of interest associated with the checklist item to the flight crew when the task is a checklist item to be monitored [Claim 6],
…wherein… is further configured to: compare the task list with actual flight crew action and record the actual flight crew action, context sensitive elements, and the intent of the instructions in the clearance message for use in deriving a set of flight-crew executable instructions for a similar, future clearance message [Claim 7],
…wherein the controller is further configured to: train a model to learn to predict flight crew action based on the intent of the instructions in the clearance message and the context sensitive elements related to the tasks  [Claim 8],
…wherein to determine a set of flight- crew executable instructions for performance to meet the intent of the instructions in the clearance message… is configured to: predict, using the trained model, a set of flight-crew executable instructions based on the intent of the instructions in the clearance message and the context sensitive elements related to the tasks  [Claim 9],
…wherein causing the list of tasks along with the context sensitive elements to be displayed to the flight crew… comprises: combining an event trigger with the task when performance of the task is conditioned on occurrence of an event; providing, when a task is to occur at a predetermined time and the time to execute the task has occurred, a selectable link to be displayed to flight crew that is configurable to cause, when selected, the execution of the task; and causing to display a checklist and an element of interest associated with the checklist item to the flight crew when the task is a checklist item to be monitored [Claim 20].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, converting a clearance message into sub-tasks for flight crew to execute is considered to set forth steps for managing personal behavior, as well as for following rules or instructions. As such, the claims are directed to concepts identified as abstract ideas.
The limitations of the dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 10 and 19 only recite the following additional elements – 
A flight deck system… comprising a controller…; …from one or more onboard avionics systems; …viewing on a display device [Claim 1],
…from one or more onboard avionics systems; …on a display device [Claim 10],
Non-transitory computer readable media encoded with programming instructions configurable to cause a processor to…; …from one or more onboard avionics systems; …viewing on a display device [Claim 19].
Further, the dependent claims only recite the following new additional elements –
…a database… [claim 3].

The flight deck system, controller, onboard avionics systems, display device, processor and database are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 10 and 19 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
A flight deck system… comprising a controller…; …from one or more onboard avionics systems; …viewing on a display device [Claim 1],
…from one or more onboard avionics systems; …on a display device [Claim 10],
Non-transitory computer readable media encoded with programming instructions configurable to cause a processor to…; …from one or more onboard avionics systems; …viewing on a display device [Claim 19].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawalkar et al., U.S. Publication No. 2016/0216849 [hereinafter Kawalkar] in view of Vali et al., U.S. Publication No. 2017/0235796 [hereinafter Vali].


Regarding Claim 1, Kawalkar discloses …A flight deck system in an aerial vehicle for converting a clearance message into sub-tasks for flight crew to execute during a mission, the flight deck system comprising a controller configured to: receive a clearance message from a source external to the aerial vehicle (Kalwalkar, ¶ 33, although embodiments of the systems and methods are described herein as being implemented in the context of an aircraft flight deck avionics system, it will be appreciated that this is merely exemplary of one particular end-use environment), (Id., ¶ 27, A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine), (Id., ¶ 93, Regardless of who initiates the checklist, IIS assigned items are executed as soon as the situation for the specific checklist becomes relevant. For example, as soon as taxi clearance is received (discloses receiving intent of instructions in a clearance message) and parking brake is released, items assigned to IIS are executed whether or not the checklist is being displayed. All IIS assigned items, if there exists no data or sequence dependency relationship with other IIS or pilot assigned items, are executed concurrently; otherwise they are executed as per the dependency relationship. Alternatively, the system may inform the pilot of a pending action and wait for confirmation that the action should be completed. For Do-Verify, the pilot may execute memory items and the items are tracked and corresponding items are checked. For Challenge Response, the pilot can issue command “Start <Checklist>” and SmartChecklist could then annunciate checklist items one by one and monitor whether each item is set to its desired state);
determine a set of flight-crew executable instructions for performance to meet the intent of the instructions in the clearance message (Id., ¶ 93, All IIS assigned items, if there exists no data or sequence dependency relationship with other IIS or pilot assigned items (discloses flight-crew executable instructions), are executed concurrently; otherwise they are executed as per the dependency relationship. Alternatively, the system may inform the pilot of a pending action and wait for confirmation that the action should be completed. For Do-Verify, the pilot may execute memory items and the items are tracked and corresponding items are checked. For Challenge Response, the pilot can issue command “Start <Checklist>” and SmartChecklist could then annunciate checklist items one by one and monitor whether each item is set to its desired state);
group the set of instructions as a list of tasks (Id., ¶ 93, All IIS assigned items, if there exists no data or sequence dependency relationship with other IIS or pilot assigned items (discloses flight-crew executable instructions), are executed concurrently; otherwise they are executed as per the dependency relationship. Alternatively, the system may inform the pilot of a pending action and wait for confirmation that the action should be completed. For Do-Verify, the pilot may execute memory items and the items are tracked and corresponding items are checked. For Challenge Response, the pilot can issue command “Start <Checklist>” and SmartChecklist could then annunciate checklist items one by one and monitor whether each item is set to its desired state), (Id., Fig. 2. Figure depicts a set of instructions grouped as a list of tasks);

    PNG
    media_image1.png
    367
    516
    media_image1.png
    Greyscale

	retrieve aircraft state information from one or more onboard avionics systems (Id., ¶ 36, Referring to FIG. 1, a functional block diagram of an example embodiment of at least a portion of an adaptive automation system 100 is depicted. The depicted system 100 includes at least a plurality of data sources 102, a display device 104, and a processor 106. The data sources 102 may vary in type and number, but in the depicted embodiment include various avionic systems (discloses avionics systems). Some non-limiting examples of avionic systems that may comprise the data sources 102 include communication systems 108, navigation and guidance systems 112, flight management systems 116, sensors and indicators 118, weather systems 122, and various user interfaces 124 to assist an operator 110 in implementing control, monitoring, communication, and navigation functions of the aircraft), (Id., ¶ 39, The processor 106, based on one or more of the determined states of the operator 110, the aircraft, and the aircraft mission, adaptively and dynamically allocates various tasks to be performed by the operator 110 alone, by automation alone, or by both the operator 110 and automation);
determine context sensitive elements related to the set of instructions in the list of tasks using the retrieved aircraft state information (Id., ¶ 84, The algorithm performing the determination and display of the pilot and automated tasks includes, for example referring to FIG. 10, a situation assessor 1001 configured to receive aircraft parameters 1002, a checklist manager 1003 configured to receive checklist definitions 1004, dynamic situational checklist adaptations 1005 (discloses determining context sensitive elements), a display generator 1006, a user interface 1007 configured to receive user interactions 1008, and an interaction event listener 1009), (Id., ¶ 85, The situation assessor 1001 senses aircraft parameters 1002 (including operational parameters), for example, air data, FMS parameters such as trajectory, and current upcoming waypoints (discloses determining context sensitive elements), from a platform bus and determines which flight phase and flight segment the aircraft is currently, and which flight phase, or segment the aircraft will sequence to in the immediate future);
add the context sensitive elements to the list of tasks (Id., ¶ 95, If a prevailing situation demands execution of new checklist and if older checklist items are not yet completed, (i.e. omission error), then the checklist items from previous unfinished checklists are integrated with current checklist items based on dependencies, so that pilot can address to them without hampering safety (discloses adding context sensitive elements to the list of tasks));
and cause the list of tasks, which includes the set of instructions and the context sensitive elements, to be displayed for flight crew viewing on a display device, wherein the flight crew performs the set of instructions (Id., ¶ 95, If a prevailing situation demands execution of new checklist and if older checklist items are not yet completed, (i.e. omission error), then the checklist items from previous unfinished checklists are integrated with current checklist items based on dependencies, so that pilot can address to them without hampering safety (discloses context sensitive elements added to the list of tasks)), (Id., ¶ 57, FIG. 2 is one example of a display 200 of pilot assigned tasks 201 and IIS assigned tasks 202. IIS assigned tasks 202 are executed automatically and their status is visually presented to the pilot by a modification in format from the uncompleted task, e.g., ICE PROTECTION 203 (incomplete) to ERROR/FLAGS 204 (complete). Similarly, the pilot assigned tasks 201 change format in a similar manner when completed, e.g., INERTIAL SEPARATOR 205 (incomplete) to SHAKER/PUSHER 206 (complete). A change in a displayed format includes any visual change, for example, a change in size, color, font, and may include deletion), (Id., ¶ 98, FIG. 11 is a flow chart that illustrates an exemplary embodiment of a method 1100 suitable for use with a flight deck display system 100. Method 1100 represents one implementation of a method for displaying aircraft approaches or departures on an onboard display of a host aircraft).
While suggested in ¶¶ 64, 88, 92, Fig. 1 and related text, Kawalkar does not explicitly disclose … segment the clearance message into segmented text; apply parts of speech (POS) tags to the segmented text from the clearance message; translate the POS tags to an intent of instructions in the clearance message;
However, Vali discloses … segment the clearance message into segmented text (Vali, ¶ 70, FIGS. 12-14 depict respective flow charts for implementing features and aspects of various methods disclosed herein. Referring more particularly to FIG. 12, method (400) of interrelating multiple data streams includes providing (402) one or more portions of data from a plurality of asset-related data streams as input text to a natural language processing algorithm. In some examples, the asset-related data streams provided at (402) can come from ASN database 102 or other database sources, and natural language processing algorithm can correspond to natural language processing algorithm 116 of FIG. 1. One or more data entities can be identified at (404) within the asset-related data streams provided at (402). Data entity identification at (404) can be implemented in some examples by natural language processing algorithm 116, such as via name entity recognition operation 120. One or more relationships among the data entities identified at (404) can be identified at (406). Relationship identification at (406) can be implemented in some examples by natural language processing algorithm 116, such as via co-reference resolution operation 122 and/or relationship extraction operation 124 (discloses preprocessing to obtain text segmented by entity));
apply parts of speech (POS) tags to the segmented text from the clearance message (Id., ¶ 37, Relationship extraction operation 124 can identify relationships among different data entities identified via name entity recognition operation 120 and/or co-referenced mentions of data entities identified via co-reference resolution operation 122. Identification of relationships via relationship extraction operation 124 can be facilitated at least in part by part of speech tagging and/or phrase grouping. Part of speech tagging can label input text based on definition and context, while phrase grouping collects tokens and part of speech tags into related groups such as phrases);
translate the POS tags to an intent of instructions in the clearance message (Id., ¶ 40, Relationship rule application 130 corresponds to an algorithm of computer-executed operations that are configured to define relationships between one identified data entity and another. The data entities for which relationships can be defined can correspond to the data entities identified within the natural language processing algorithm 116. For example, relationship rule application 130 can provide a framework for automatically relating alerts to faults or other relevant entries from Post-Flight Report (PFR) data (discloses identifying intent of a message from POS tags). In other examples, configurable processing rules can provide a framework for automatically correlating alerts with MRO data entries. An additional example of relationship tagging rules is illustrated in FIG. 5).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight system and task list elements of Kawalkar to include the part-of-speech tagging elements of Vali in the analogous art of tagging and correlation of data within aviation-related data systems (Vali, ¶ 1).
 The motivation for doing so would have been to improve the ability to provide “automated generation of facts and information about an asset or fleet of assets [which] can have a technical effect of providing meaningful outputs to assist with making intelligent decisions regarding operations and reliability of a fleet of assets” (Vali, ¶ 26), wherein such improvements would benefit Kawalkar’s method of “improving operator efficiency, reducing human error opportunities, and providing advanced user experience” [Vali, ¶ 26; Kawalkar, ¶ 40].

Regarding Claim 3, the combination of Kawalkar and Vali discloses …The flight deck system according to claim 1…
Kawalkar further discloses …wherein to determine a set of flight- crew executable instructions for performance to meet the intent of the instructions in the clearance message the controller is configured to retrieve flight crew executable instructions from: a database containing one or more of standard operating procedures (SOPs), checklists, and/or an AFM (aircraft flight manual) (Kawalkar, ¶ 11, an adaptive system for confirming a status of at least one of an operator task and an automation task to an operator of a vehicle, the adaptive system comprises a database configured to store a first plurality of operator tasks included in a first list to be accomplished by the operator, and a first plurality of automated tasks included in the first list to be accomplished automatically);
or a task model that has been trained, based on past actions or preferences of the flight crew, to provide a set of flight-crew executable instructions for performance to meet the intent of the instructions in a clearance message (Id., ¶ 84, The algorithm performing the determination and display of the pilot and automated tasks includes, for example referring to FIG. 10, a situation assessor 1001 configured to receive aircraft parameters 1002, a checklist manager 1003 configured to receive checklist definitions 1004, dynamic situational checklist adaptations 1005, a display generator 1006, a user interface 1007 configured to receive user interactions 1008, and an interaction event listener 1009), (Id., ¶ 96, The algorithm adapts to prevailing as well as historical non-normal situations (discloses model trained on past actions) to ensure most appropriate aircraft configuration for safe operations and reduced workload by adapting the checklist in following different ways. If one or more subsystems corresponding to checklist item(s) are inoperative, the corresponding checklist items are disabled or removed from the presented checklist), (Id., ¶ 97, due to prevailing or historical situations, the pilot has to remember and execute additional steps to ensure operational safety; however, these steps are not included as standard normal checklist, and pilot has to recall the same during normal checklist execution. In this invention, such steps are inserted dynamically into the checklist based upon situational requirements (discloses model trained on past actions)).

Regarding Claim 4, the combination of Kawalkar and Vali discloses …The flight deck system according to claim 1…
Kawalkar further discloses …wherein to cause the list of tasks along with the context sensitive elements to be displayed to the flight crew on a display device the controller is further configured to: combine an event trigger with the task when performance of the task is conditioned on occurrence of an event (Id., ¶ 27, A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine), (Id., ¶ 88, The interaction event listener 1009 listens to pilot events though multiple modalities like touch, trackball, voice, gesture etc. and translates the device events into checklist events for initiation, navigation, marking/unmarking, and ignoring individual item (discloses checklist tasks dependent on device events)).

Regarding Claim 5, the combination of Kawalkar and Vali discloses …The flight deck system according to claim 4…
Kawalkar further discloses …wherein to cause the list of tasks along with the context sensitive elements to be displayed to the flight crew on a display device the controller is further configured to: provide, when a task is to occur at a predetermined time and the time to execute the task has occurred, a selectable link to be displayed to flight crew that is configurable to cause, when selected, the execution of the task (Kawalkar, ¶ 27, A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine), (Id., ¶ 71, Tasks (as defined in this application) are ordered based on some sort order, for example, priority, cockpit geography, time initiated (discloses tasks to occur at predetermined times), and dependency. As tasks are completed, they no longer compete for crew attention. The consequence of this is that tasks remaining are automatically ‘promoted’. Every active task will be accessible, though IO constraints may force users to scroll, etc.), (Id., ¶ 63, if a commission error occurs for IIS assigned items, the corresponding item 702 is inserted into a pilot assigned checklist item list (see the display 700 of FIG. 7), so that a pilot can manually check whether the commission error from the IIS tasks is due to underlying system failure or any other reasons and take appropriate actions ensuring operational safety), (Id., ¶ 64, If system level failures exist for that item, then the pilot can ignore the corresponding item by special interaction, for example, an extended touch on the item (touch screen) (discloses selectable link for executing the task) or a voice command “IGNORE LIGHTS”, and the item will not considered for any error determination and will not be shown in all future checklists).

Regarding Claim 6, the combination of Kawalkar and Vali discloses …The flight deck system according to claim 5…
Kawalkar further discloses …wherein to cause the list of tasks along with the context sensitive elements to be displayed to the flight crew on a display device the controller is further configured to: cause to display a checklist and an element of interest associated with the checklist item to the flight crew when the task is a checklist item to be monitored (Kawalkar, ¶ 27, A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine), (Id., Fig. 9, Figure depicts elements of interests associated with checklist items (e.g. info on flaps, power, sears, etc.)).

    PNG
    media_image2.png
    386
    528
    media_image2.png
    Greyscale



Regarding Claim 7, the combination of Kawalkar and Vali discloses …The flight deck system according to claim 1…
Kawalkar further discloses …wherein the controller is further configured to: compare the task list with actual flight crew action and record the actual flight crew action, context sensitive elements, and the intent of the instructions in the clearance message for use in deriving a set of flight-crew executable instructions for a similar, future clearance message (Kawalkar, ¶ 27, A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine), (Id., ¶ 63, if a commission error occurs for IIS assigned items, the corresponding item 702 is inserted into a pilot assigned checklist item list (see the display 700 of FIG. 7), so that a pilot can manually check whether the commission error from the IIS tasks is due to underlying system failure or any other reasons and take appropriate actions ensuring operational safety), (Id., ¶ 64, If system level failures exist for that item, then the pilot can ignore the corresponding item by special interaction, for example, an extended touch on the item (touch screen) (discloses selectable link for executing the task) or a voice command “IGNORE LIGHTS”, and the item will not considered for any error determination and will not be shown in all future checklists (discloses recording the flight crew action and deriving a set of instructions (i.e. instructions without the ‘lights’ task) for future clearance messages)).

Regarding Claim 8, the combination of Kawalkar and Vali discloses …The flight deck system according to claim 7…
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Kawalkar and Vali discloses …wherein the controller is further configured to: train a model to learn to predict flight crew action based on the intent of the instructions in the clearance message and the context sensitive elements related to the tasks.
First, Kawalkar discloses a model trained to determine checklist tasks and predict situations based on information from a clearance message and context sensitive elements (Id., ¶ 84, The algorithm performing the determination and display of the pilot and automated tasks includes, for example referring to FIG. 10, a situation assessor 1001 configured to receive aircraft parameters 1002, a checklist manager 1003 configured to receive checklist definitions 1004, dynamic situational checklist adaptations 1005, a display generator 1006, a user interface 1007 configured to receive user interactions 1008, and an interaction event listener 1009), (Id., ¶ 85, The situation assessor 1001 senses aircraft parameters 1002 (including operational parameters), for example, air data, FMS parameters such as trajectory, and current upcoming waypoints, from a platform bus and determines which flight phase and flight segment the aircraft is currently, and which flight phase, or segment the aircraft will sequence to in the immediate future. This information is used by the checklist manager 1003 to determine which checklist needs to be executed and which checklist must have been completed as per the prevailing situation. This component commands checklist manager to perform actions as per the prevailing and predicted situation), (Id., ¶ 82, The proposed algorithm seamlessly accommodates to pilot's operational variations like Do-Verify and Challenge-Response), (Id., ¶ 96, The pilot can manually specify the algorithm to ignore the item by marking the checklist item, or the algorithm ignores it automatically if underlying systems are sufficiently deterministic).
Further, Vali discloses training a model to learn (Vali, ¶ 29, The statistical model can be developed at least in part by machine learning processes that receive datasets of asset-related data and corresponding processing rules. These datasets are used to help train classifiers for processing subsequent portions of asset-related data).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have predicted the future actions of a flight crew based on the intent of the instructions in the clearance message and the context sensitive elements related to the tasks, as disclosed in Kawalkar, through the use of a trained model as disclosed in the method of Vali. As in Kawalkar, it is within the capabilities of one of ordinary skill in the art to utilize models and algorithms to predict checklist task information and flight crew actions. The use of machine learning to train the models of Kawalkar would provide the predicted result of accurately predicting critical information related to aircraft operations, thus improving operator efficiency, reducing human error opportunities, and providing advanced user experience. As such, the combination of Kawalkar and Vali discloses the above noted claim elements through KSR Rationale C.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight system and task list elements of Kawalkar to include the part-of-speech tagging elements of Vali in the analogous art of tagging and correlation of data within aviation-related data systems for the same reasons as stated for claim 1.

Regarding Claim 9, the combination of Kawalkar and Vali discloses …The flight deck system according to claim 8…
Kawalkar further discloses …wherein to determine a set of flight- crew executable instructions for performance to meet the intent of the instructions in the clearance message the controller is configured to: predict, using the trained model, a set of flight-crew executable instructions based on the intent of the instructions in the clearance message and the context sensitive elements related to the tasks (Kawalkar, ¶ 27, A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine), (Id., ¶ 84, The algorithm performing the determination and display of the pilot and automated tasks includes, for example referring to FIG. 10, a situation assessor 1001 configured to receive aircraft parameters 1002, a checklist manager 1003 configured to receive checklist definitions 1004, dynamic situational checklist adaptations 1005, a display generator 1006, a user interface 1007 configured to receive user interactions 1008, and an interaction event listener 1009), (Id., ¶ 96, The algorithm adapts to prevailing as well as historical non-normal situations (discloses model trained based on clearance message and context sensitive elements) to ensure most appropriate aircraft configuration for safe operations and reduced workload by adapting the checklist in following different ways. If one or more subsystems corresponding to checklist item(s) are inoperative, the corresponding checklist items are disabled or removed from the presented checklist), (Id., ¶ 97, due to prevailing or historical situations, the pilot has to remember and execute additional steps to ensure operational safety; however, these steps are not included as standard normal checklist, and pilot has to recall the same during normal checklist execution. In this invention, such steps are inserted dynamically into the checklist based upon situational requirements (discloses model trained on past actions)).

Regarding Claim 10, Kawalkar discloses …A method in a flight deck system of an aerial vehicle for converting a clearance message into sub-tasks for flight crew to execute during a mission, the method comprising: receiving a clearance message from a source external to the aerial vehicle (Kalwalkar, ¶ 33, although embodiments of the systems and methods are described herein as being implemented in the context of an aircraft flight deck avionics system, it will be appreciated that this is merely exemplary of one particular end-use environment),  (Id., ¶ 93, Regardless of who initiates the checklist, IIS assigned items are executed as soon as the situation for the specific checklist becomes relevant. For example, as soon as taxi clearance is received (discloses receiving intent of instructions in a clearance message) and parking brake is released, items assigned to IIS are executed whether or not the checklist is being displayed. All IIS assigned items, if there exists no data or sequence dependency relationship with other IIS or pilot assigned items, are executed concurrently; otherwise they are executed as per the dependency relationship. Alternatively, the system may inform the pilot of a pending action and wait for confirmation that the action should be completed. For Do-Verify, the pilot may execute memory items and the items are tracked and corresponding items are checked. For Challenge Response, the pilot can issue command “Start <Checklist>” and SmartChecklist could then annunciate checklist items one by one and monitor whether each item is set to its desired state);
determining a set of flight-crew executable instructions for performance to meet the intent of the instructions in the clearance message (Id., ¶ 93, All IIS assigned items, if there exists no data or sequence dependency relationship with other IIS or pilot assigned items (discloses flight-crew executable instructions), are executed concurrently; otherwise they are executed as per the dependency relationship. Alternatively, the system may inform the pilot of a pending action and wait for confirmation that the action should be completed. For Do-Verify, the pilot may execute memory items and the items are tracked and corresponding items are checked. For Challenge Response, the pilot can issue command “Start <Checklist>” and SmartChecklist could then annunciate checklist items one by one and monitor whether each item is set to its desired state);
grouping the set of instructions as a list of tasks (Id., ¶ 93, All IIS assigned items, if there exists no data or sequence dependency relationship with other IIS or pilot assigned items (discloses flight-crew executable instructions), are executed concurrently; otherwise they are executed as per the dependency relationship. Alternatively, the system may inform the pilot of a pending action and wait for confirmation that the action should be completed. For Do-Verify, the pilot may execute memory items and the items are tracked and corresponding items are checked. For Challenge Response, the pilot can issue command “Start <Checklist>” and SmartChecklist could then annunciate checklist items one by one and monitor whether each item is set to its desired state), (Id., Fig. 2. Figure depicts a set of instructions grouped as a list of tasks);

    PNG
    media_image1.png
    367
    516
    media_image1.png
    Greyscale

	retrieving aircraft state information from one or more onboard avionics systems (Id., ¶ 36, Referring to FIG. 1, a functional block diagram of an example embodiment of at least a portion of an adaptive automation system 100 is depicted. The depicted system 100 includes at least a plurality of data sources 102, a display device 104, and a processor 106. The data sources 102 may vary in type and number, but in the depicted embodiment include various avionic systems (discloses avionics systems). Some non-limiting examples of avionic systems that may comprise the data sources 102 include communication systems 108, navigation and guidance systems 112, flight management systems 116, sensors and indicators 118, weather systems 122, and various user interfaces 124 to assist an operator 110 in implementing control, monitoring, communication, and navigation functions of the aircraft), (Id., ¶ 39, The processor 106, based on one or more of the determined states of the operator 110, the aircraft, and the aircraft mission, adaptively and dynamically allocates various tasks to be performed by the operator 110 alone, by automation alone, or by both the operator 110 and automation);
determining context sensitive elements related to the set of instructions in the list of tasks using the retrieved aircraft state information (Id., ¶ 84, The algorithm performing the determination and display of the pilot and automated tasks includes, for example referring to FIG. 10, a situation assessor 1001 configured to receive aircraft parameters 1002, a checklist manager 1003 configured to receive checklist definitions 1004, dynamic situational checklist adaptations 1005 (discloses determining context sensitive elements), a display generator 1006, a user interface 1007 configured to receive user interactions 1008, and an interaction event listener 1009), (Id., ¶ 85, The situation assessor 1001 senses aircraft parameters 1002 (including operational parameters), for example, air data, FMS parameters such as trajectory, and current upcoming waypoints (discloses determining context sensitive elements), from a platform bus and determines which flight phase and flight segment the aircraft is currently, and which flight phase, or segment the aircraft will sequence to in the immediate future);
adding the context sensitive elements to the list of tasks (Id., ¶ 95, If a prevailing situation demands execution of new checklist and if older checklist items are not yet completed, (i.e. omission error), then the checklist items from previous unfinished checklists are integrated with current checklist items based on dependencies, so that pilot can address to them without hampering safety (discloses adding context sensitive elements to the list of tasks));
and causing the list of tasks, which includes the set of instructions and the context sensitive elements, to be displayed for flight crew viewing on a display device, wherein the flight crew performs the set of instructions (Id., ¶ 95, If a prevailing situation demands execution of new checklist and if older checklist items are not yet completed, (i.e. omission error), then the checklist items from previous unfinished checklists are integrated with current checklist items based on dependencies, so that pilot can address to them without hampering safety (discloses context sensitive elements added to the list of tasks)), (Id., ¶ 57, FIG. 2 is one example of a display 200 of pilot assigned tasks 201 and IIS assigned tasks 202. IIS assigned tasks 202 are executed automatically and their status is visually presented to the pilot by a modification in format from the uncompleted task, e.g., ICE PROTECTION 203 (incomplete) to ERROR/FLAGS 204 (complete). Similarly, the pilot assigned tasks 201 change format in a similar manner when completed, e.g., INERTIAL SEPARATOR 205 (incomplete) to SHAKER/PUSHER 206 (complete). A change in a displayed format includes any visual change, for example, a change in size, color, font, and may include deletion), (Id., ¶ 98, FIG. 11 is a flow chart that illustrates an exemplary embodiment of a method 1100 suitable for use with a flight deck display system 100. Method 1100 represents one implementation of a method for displaying aircraft approaches or departures on an onboard display of a host aircraft).
While suggested in ¶¶ 64, 88, 92, Fig. 1 and related text, Kawalkar does not explicitly disclose … segmenting the clearance message into segmented text; applying parts of speech (POS) tags to the segmented text from the clearance message; translating the POS tags to an intent of instructions in the clearance message;
However, Vali discloses … segmenting the clearance message into segmented text (Vali, ¶ 70, FIGS. 12-14 depict respective flow charts for implementing features and aspects of various methods disclosed herein. Referring more particularly to FIG. 12, method (400) of interrelating multiple data streams includes providing (402) one or more portions of data from a plurality of asset-related data streams as input text to a natural language processing algorithm. In some examples, the asset-related data streams provided at (402) can come from ASN database 102 or other database sources, and natural language processing algorithm can correspond to natural language processing algorithm 116 of FIG. 1. One or more data entities can be identified at (404) within the asset-related data streams provided at (402). Data entity identification at (404) can be implemented in some examples by natural language processing algorithm 116, such as via name entity recognition operation 120. One or more relationships among the data entities identified at (404) can be identified at (406). Relationship identification at (406) can be implemented in some examples by natural language processing algorithm 116, such as via co-reference resolution operation 122 and/or relationship extraction operation 124 (discloses preprocessing to obtain text segmented by entity));
applying parts of speech (POS) tags to the segmented text from the clearance message (Id., ¶ 37, Relationship extraction operation 124 can identify relationships among different data entities identified via name entity recognition operation 120 and/or co-referenced mentions of data entities identified via co-reference resolution operation 122. Identification of relationships via relationship extraction operation 124 can be facilitated at least in part by part of speech tagging and/or phrase grouping. Part of speech tagging can label input text based on definition and context, while phrase grouping collects tokens and part of speech tags into related groups such as phrases);
translating the POS tags to an intent of instructions in the clearance message (Id., ¶ 40, Relationship rule application 130 corresponds to an algorithm of computer-executed operations that are configured to define relationships between one identified data entity and another. The data entities for which relationships can be defined can correspond to the data entities identified within the natural language processing algorithm 116. For example, relationship rule application 130 can provide a framework for automatically relating alerts to faults or other relevant entries from Post-Flight Report (PFR) data (discloses identifying intent of a message from POS tags). In other examples, configurable processing rules can provide a framework for automatically correlating alerts with MRO data entries. An additional example of relationship tagging rules is illustrated in FIG. 5).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight system and task list elements of Kawalkar to include the part-of-speech tagging elements of Vali in the analogous art of tagging and correlation of data within aviation-related data systems (Vali, ¶ 1) for the same reasons as stated for claim 1.

Regarding claims 12-18, these claims recite limitations substantially similar to those in claims 3-9, respectively, and are rejected for the same reasons as stated above.

Regarding Claim 19, Kawalkar anticipates …Non-transitory computer readable media encoded with programming instructions configurable to cause a processor to perform a method in an aerial vehicle, the method comprising: receiving a clearance message from a source external to the aerial vehicle (Kalwalkar, ¶ 33, although embodiments of the systems and methods are described herein as being implemented in the context of an aircraft flight deck avionics system, it will be appreciated that this is merely exemplary of one particular end-use environment),  (Id., ¶ 93, Regardless of who initiates the checklist, IIS assigned items are executed as soon as the situation for the specific checklist becomes relevant. For example, as soon as taxi clearance is received (discloses receiving intent of instructions in a clearance message) and parking brake is released, items assigned to IIS are executed whether or not the checklist is being displayed. All IIS assigned items, if there exists no data or sequence dependency relationship with other IIS or pilot assigned items, are executed concurrently; otherwise they are executed as per the dependency relationship. Alternatively, the system may inform the pilot of a pending action and wait for confirmation that the action should be completed. For Do-Verify, the pilot may execute memory items and the items are tracked and corresponding items are checked. For Challenge Response, the pilot can issue command “Start <Checklist>” and SmartChecklist could then annunciate checklist items one by one and monitor whether each item is set to its desired state);
determining a set of flight-crew executable instructions for performance to meet the intent of the instructions in the clearance message (Id., ¶ 93, All IIS assigned items, if there exists no data or sequence dependency relationship with other IIS or pilot assigned items (discloses flight-crew executable instructions), are executed concurrently; otherwise they are executed as per the dependency relationship. Alternatively, the system may inform the pilot of a pending action and wait for confirmation that the action should be completed. For Do-Verify, the pilot may execute memory items and the items are tracked and corresponding items are checked. For Challenge Response, the pilot can issue command “Start <Checklist>” and SmartChecklist could then annunciate checklist items one by one and monitor whether each item is set to its desired state);
grouping the set of instructions as a list of tasks (Id., ¶ 93, All IIS assigned items, if there exists no data or sequence dependency relationship with other IIS or pilot assigned items (discloses flight-crew executable instructions), are executed concurrently; otherwise they are executed as per the dependency relationship. Alternatively, the system may inform the pilot of a pending action and wait for confirmation that the action should be completed. For Do-Verify, the pilot may execute memory items and the items are tracked and corresponding items are checked. For Challenge Response, the pilot can issue command “Start <Checklist>” and SmartChecklist could then annunciate checklist items one by one and monitor whether each item is set to its desired state), (Id., Fig. 2. Figure depicts a set of instructions grouped as a list of tasks);

    PNG
    media_image1.png
    367
    516
    media_image1.png
    Greyscale

	retrieving aircraft state information from one or more onboard avionics systems (Id., ¶ 36, Referring to FIG. 1, a functional block diagram of an example embodiment of at least a portion of an adaptive automation system 100 is depicted. The depicted system 100 includes at least a plurality of data sources 102, a display device 104, and a processor 106. The data sources 102 may vary in type and number, but in the depicted embodiment include various avionic systems (discloses avionics systems). Some non-limiting examples of avionic systems that may comprise the data sources 102 include communication systems 108, navigation and guidance systems 112, flight management systems 116, sensors and indicators 118, weather systems 122, and various user interfaces 124 to assist an operator 110 in implementing control, monitoring, communication, and navigation functions of the aircraft), (Id., ¶ 39, The processor 106, based on one or more of the determined states of the operator 110, the aircraft, and the aircraft mission, adaptively and dynamically allocates various tasks to be performed by the operator 110 alone, by automation alone, or by both the operator 110 and automation);
determining context sensitive elements related to the set of instructions in the list of tasks using the retrieved aircraft state information (Id., ¶ 84, The algorithm performing the determination and display of the pilot and automated tasks includes, for example referring to FIG. 10, a situation assessor 1001 configured to receive aircraft parameters 1002, a checklist manager 1003 configured to receive checklist definitions 1004, dynamic situational checklist adaptations 1005 (discloses determining context sensitive elements), a display generator 1006, a user interface 1007 configured to receive user interactions 1008, and an interaction event listener 1009), (Id., ¶ 85, The situation assessor 1001 senses aircraft parameters 1002 (including operational parameters), for example, air data, FMS parameters such as trajectory, and current upcoming waypoints (discloses determining context sensitive elements), from a platform bus and determines which flight phase and flight segment the aircraft is currently, and which flight phase, or segment the aircraft will sequence to in the immediate future);
adding the context sensitive elements to the list of tasks (Id., ¶ 95, If a prevailing situation demands execution of new checklist and if older checklist items are not yet completed, (i.e. omission error), then the checklist items from previous unfinished checklists are integrated with current checklist items based on dependencies, so that pilot can address to them without hampering safety (discloses adding context sensitive elements to the list of tasks));
and causing the list of tasks, which includes the set of instructions and the context sensitive elements, to be displayed for flight crew viewing on a display device, wherein the flight crew performs the set of instructions during a mission (Id., ¶ 95, If a prevailing situation demands execution of new checklist and if older checklist items are not yet completed, (i.e. omission error), then the checklist items from previous unfinished checklists are integrated with current checklist items based on dependencies, so that pilot can address to them without hampering safety (discloses context sensitive elements added to the list of tasks)), (Id., ¶ 57, FIG. 2 is one example of a display 200 of pilot assigned tasks 201 and IIS assigned tasks 202. IIS assigned tasks 202 are executed automatically and their status is visually presented to the pilot by a modification in format from the uncompleted task, e.g., ICE PROTECTION 203 (incomplete) to ERROR/FLAGS 204 (complete). Similarly, the pilot assigned tasks 201 change format in a similar manner when completed, e.g., INERTIAL SEPARATOR 205 (incomplete) to SHAKER/PUSHER 206 (complete). A change in a displayed format includes any visual change, for example, a change in size, color, font, and may include deletion), (Id., ¶ 98, FIG. 11 is a flow chart that illustrates an exemplary embodiment of a method 1100 suitable for use with a flight deck display system 100. Method 1100 represents one implementation of a method for displaying aircraft approaches or departures on an onboard display of a host aircraft).
While suggested in ¶¶ 64, 88, 92, Fig. 1 and related text, Kawalkar does not explicitly disclose … segmenting the clearance message into segmented text; applying parts of speech (POS) tags to the segmented text from the clearance message; translating the POS tags to an intent of instructions in the clearance message;
However, Vali discloses … segmenting the clearance message into segmented text (Vali, ¶ 70, FIGS. 12-14 depict respective flow charts for implementing features and aspects of various methods disclosed herein. Referring more particularly to FIG. 12, method (400) of interrelating multiple data streams includes providing (402) one or more portions of data from a plurality of asset-related data streams as input text to a natural language processing algorithm. In some examples, the asset-related data streams provided at (402) can come from ASN database 102 or other database sources, and natural language processing algorithm can correspond to natural language processing algorithm 116 of FIG. 1. One or more data entities can be identified at (404) within the asset-related data streams provided at (402). Data entity identification at (404) can be implemented in some examples by natural language processing algorithm 116, such as via name entity recognition operation 120. One or more relationships among the data entities identified at (404) can be identified at (406). Relationship identification at (406) can be implemented in some examples by natural language processing algorithm 116, such as via co-reference resolution operation 122 and/or relationship extraction operation 124 (discloses preprocessing to obtain text segmented by entity));
applying parts of speech (POS) tags to the segmented text from the clearance message (Id., ¶ 37, Relationship extraction operation 124 can identify relationships among different data entities identified via name entity recognition operation 120 and/or co-referenced mentions of data entities identified via co-reference resolution operation 122. Identification of relationships via relationship extraction operation 124 can be facilitated at least in part by part of speech tagging and/or phrase grouping. Part of speech tagging can label input text based on definition and context, while phrase grouping collects tokens and part of speech tags into related groups such as phrases);
translating the POS tags to an intent of instructions in the clearance message (Id., ¶ 40, Relationship rule application 130 corresponds to an algorithm of computer-executed operations that are configured to define relationships between one identified data entity and another. The data entities for which relationships can be defined can correspond to the data entities identified within the natural language processing algorithm 116. For example, relationship rule application 130 can provide a framework for automatically relating alerts to faults or other relevant entries from Post-Flight Report (PFR) data (discloses identifying intent of a message from POS tags). In other examples, configurable processing rules can provide a framework for automatically correlating alerts with MRO data entries. An additional example of relationship tagging rules is illustrated in FIG. 5).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the flight system and task list elements of Kawalkar to include the part-of-speech tagging elements of Vali in the analogous art of tagging and correlation of data within aviation-related data systems (Vali, ¶ 1) for the same reasons as stated for claim 1.


Regarding Claim 20, the combination of Kawalkar and Vali discloses…The non-transitory computer readable media of claim 19…
Kawalkar further discloses …wherein causing the list of tasks along with the context sensitive elements to be displayed to the flight crew on a display device comprises: combining an event trigger with the task when performance of the task is conditioned on occurrence of an event (Id., ¶ 27, A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine), (Id., ¶ 88, The interaction event listener 1009 listens to pilot events though multiple modalities like touch, trackball, voice, gesture etc. and translates the device events into checklist events for initiation, navigation, marking/unmarking, and ignoring individual item (discloses checklist tasks dependent on device events));
providing, when a task is to occur at a predetermined time and the time to execute the task has occurred, a selectable link to be displayed to flight crew that is configurable to cause, when selected, the execution of the task (Kawalkar, ¶ 27, A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine), (Id., ¶ 71, Tasks (as defined in this application) are ordered based on some sort order, for example, priority, cockpit geography, time initiated (discloses tasks to occur at predetermined times), and dependency. As tasks are completed, they no longer compete for crew attention. The consequence of this is that tasks remaining are automatically ‘promoted’. Every active task will be accessible, though IO constraints may force users to scroll, etc.), (Id., ¶ 63, if a commission error occurs for IIS assigned items, the corresponding item 702 is inserted into a pilot assigned checklist item list (see the display 700 of FIG. 7), so that a pilot can manually check whether the commission error from the IIS tasks is due to underlying system failure or any other reasons and take appropriate actions ensuring operational safety), (Id., ¶ 64, If system level failures exist for that item, then the pilot can ignore the corresponding item by special interaction, for example, an extended touch on the item (touch screen) (discloses selectable link for executing the task) or a voice command “IGNORE LIGHTS”, and the item will not considered for any error determination and will not be shown in all future checklists);
and causing to display a checklist and an element of interest associated with the checklist item to the flight crew when the task is a checklist item to be monitored (Id., Fig. 9, Figure depicts elements of interests associated with checklist items (e.g. info on flaps, power, sears, etc.)).

    PNG
    media_image2.png
    386
    528
    media_image2.png
    Greyscale



Regarding claims 21-22, these claims recite limitations substantially similar to those in claims 3 and 7, respectively, and are rejected for the same reasons as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryan et al., U.S. Publication No. 2020/0118366, discloses an adaptable vehicle monitoring system.
Snyder et al., U.S. Publication No. 2019/0213891 discloses a system and method for enhancing operator situational awareness of traffic diversion patterns and adapting thereto.
Cernasov et al., U.S. Publication No. 2009/0325131 discloses operator assistance methods and systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624